Title: From Abigail Smith Adams to Louisa Catherine Johnson Adams, 12 November 1817
From: Adams, Abigail Smith
To: Adams, Louisa Catherine Johnson


				
					my dear daughter
					Quincy Novbr 12th 1817
				
				A long period has elapsed since I addrest a line to you—I have not taken my pen for three weeks—I have been so constantly occupied with my visitors, and a sick domestic, who has been near dieing with a Billious fever the whole time my Friends were with me, that I could not find a leisure moment. mr & mrs DeWint his Mother their children and servants left us last week, about the time when Caroline might have been fit to have undertaken the journey here. She hazarded her Health, and tried her strength too far by the adventure, and I shall rejoice to learn that no further ill concequences ensue than fatigue. The Babe grows finely, at the expence of the expence of the Mother who is both languid and thin. it was Christened here by the Name of Julia. Susan returnd here, with them, and mr Clark went on to join the Ship Franklin. he writes, that while at Washington, he calld twice at the House and twice at the office, without being able to meet with mr Adams, or you. the last time he calld at the House, the Boy told him that you were at home, but waiting untill the Boy returnd, he was told, you were not at home. he left his card, and I presume left Washington for Annapolis, without meeting with any of the Family, which both he, and I regreted. I think you would have been pleased with him—The Seperation at this early period is a cruel trial to them both—under the Jewish dispensation, a man was allowed a years residence with his wife—they knew however upon what terms they engaged, and how loth I was to consent to their marriage untill his return from this voyage—but he was not to be prevaild upon, but chose to take matrimony, and all its concequences—so they must sigh it out apart, tho I who have experienced cruel seperations in perilious times, cannot fail to pitty them—John and Charles went from here last Evening. so joyfull they are to get here, that I cannot say them Nay, altho the days are now short and they make it late to Town on Sunday Evening, I send them to the Bridge—a whisper last Evening, Grandmother may we come next Saturday, received a replie of yes if it does not rain. George has remaind stationary at Cambridge since he went, with once visiting us. mr Gillman was here last Saturday, and gave us a  good account of him—he has gone through Webbers arithmatic, and is rejoiced at it.Not being able to write I have not known how to replie to the inquiry of what part of the city you have taken a House? I know you must be fully occupied in getting your House in order, and mr Adams amply engaged in the duties of his office, so that I have not had the heart to interupt him—I have this morning received a Letter from him, which I shall replie to soonPresent me kindly to mrs Fry who I hope has got over her qualms by this time—to mrs Smith my Love. every heart knows its own bitterness—more people fail for want of Judgment, than deficiency in any other quality—that Sense, which is calld common Sense—what could induce William to take an atlass upon his Shoulders, unless he thought it was as well, to sink by the heaviest weight. Heaven recalld my dear daughter before she witnessd ac sorrows—they wear upon poor Caroline, happy as she is in a prudent discreet Husband—Louisa desires to be kindly rememberd to you. tell mr Adams that the Letter to his Brother has been received in his absence to attend the courts at the Vinyard, that he is not expected back for a week to come which will account for his not writing to him—let me hear from you, and tell me how you all are. have you heard from your Brother since you went to Washington?We have an uncommon Warm Novbr—but our early Frosts robed us of our Verdure—My Love to my dear Son, heaven preserve his health & continue his usefullness is the constant petition of his and / your affectionate Mother
				
					A Adams
				
				
			